DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, this claim comprises the phrase, “…applying decomposition vectors to the activation values generated by the first layer…” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Further, claims 2-12 depend upon claim 1 and are therefore at least inherently included in this rejection.
In reference to claim 20, this claim comprises the phrase,”…provide the second data rather than the first…” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 13-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claim 13, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of receiving first data for a generator network of a generative adversarial network, receiving an input selection of a first effect for an image being generated by the network and generating second data based on the first data and the input selection, the generating the second data being based on modifying activation values generated by a first layer of the network and modifying a latent vector input to an initial layer of the network, the second data used to generate an image with the first effect.
In reference to claims 14-19, these claims depend upon allowable claim 13 and are therefore also deemed allowable.
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kantar et al. (U.S. Patent 10,909,746)
Kantar et al. discloses systems and methods for generating a three-dimensional reconstruction from a two-dimensional image using latent vectors with relu activations.
Jaipuria et al. (U.S. Patent 11,042,758)
Jaipuria et al. discloses processing a synthetic image with a variational auto encoder-generative adversarial network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/6/22